 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
   A Limited Liability Partnership
 2 Including Professional Corporations
   STEVEN B. SACKS, Cal. Bar No. 98875
 3 ssacks@sheppardmullin.com
   MICHAEL M. LAUTER, Cal. Bar No. 246048
 4 mlauter@sheppardmullin.com
   ISAIAH Z. WEEDN, Cal. Bar No. 229111
 5 iweedn@sheppardmullin.com
   Four Embarcadero Center 17th Floor
 6 San Francisco, CA 94111-4109
   Telephone: 415-434-9100
 7 Facsimile:    415-434-3947
 8 Attorneys for Plaintiff,
   MUFG UNION BANK, N.A.
 9
                           UNITED STATES BANKRUPTCY COURT
10
                            NORTHERN DISTRICT OF CALIFORNIA
11
                                   SAN JOSE DIVISION
12
   In re                                    Case No. 15-50801 MEH
13
   ROBERT BROWER, SR.,                      Chapter 11
14
                        Debtor.
15
16 MUFG UNION BANK, N.A.,                      Adv. Proc. No. 17-05044 MEH

17                   Plaintiff,                STIPULATION RE CHAIN OF
          v.                                   CUSTODY, PRESERVATION, AND
18                                             TESTING OF ORIGINAL
     ROBERT BROWER, SR., an individual,        DOCUMENTS
19   PATRICIA BROWER, an individual,
     COASTAL CYPRESS CORPORATION,
20   a California corporation, COASTAL
     CYPRESS CORPORATION, a Delaware
21   corporation, AMERICAN
     COMMERCIAL PROPERTIES, INC., a
22   Nevada corporation, ANTHONY
     NOBLES, an individual, WILFRED
23   “BUTCH” LINDLEY, an individual,
     RICHARD BABCOCK, an individual,
24   PATRICIA BROWER TRUST, and DOES
     1-50,
25                        Defendants.

26
27
28

Case:SMRH:487739236.3
      17-05044 Doc# 98   Filed: 10/24/18   Entered:STIPULATION RE CHAIN OF CUSTODY, PRESERVATION,
                                                    10/24/18 AND
                                                               14:11:52     Page 1 of 5
                                                                   TESTING OF ORIGINAL DOCUMENTS
 1           Plaintiff MUFG Union Bank, N.A. (“Plaintiff”) and defendants Patricia Brower,
 2 American Commercial Properties, Inc., Coastal Cypress Corporation (Delaware), and
 3 Coastal Cypress Corporation (California) (collectively, “Defendants”) hereby stipulate to the
 4 production and testing of certain original documents currently in Defendants’ possession
 5 pursuant to the following facts:
 6           WHEREAS, on July 12, 2018, Plaintiff’s counsel informed Defendants’ counsel that
 7 Plaintiff had retained an ink chemist – later identified as Dr. Valery Aginsky – to analyze the
 8 originals of certain documents previously produced by Defendants;
 9           WHEREAS, Plaintiff requested that Defendants state whether they had in their
10 respective possession, custody, or control originals of the following documents (identified by
11 bates number): (1) ACP / Patty Brower 0031-0039 and 0044-0123; and (2) CCC 001-4, 116-
12 119, 000221-222, 000224-265, 000289-312, 000317-391, and 000419-517;
13           WHEREAS, Plaintiff further requested that Defendants state whether any of the
14 specified documents were duplicates of one another;
15           WHEREAS, Defendants have stated that they have in their possession and will
16 produce for analysis by Dr. Aginsky the originals of the documents bates stamped ACP /
17 Patty Brower 0031, 0034-0036, and 0044-0123. In addition, Defendants have located what
18 may be the original of the document bates stamped as ACP/Patty Brower 0038-0039. The
19 documents identified in this recital are hereinafter referred to collectively as the “Original
20 Production”;
21           WHEREAS, Defendants have stated that they have been unable to locate the originals
22 of the documents bates stamped as follows: (1) ACP / Patty Brower 0032-0033, and 0037;
23 and (2) CCC 001-4, 116-119, 000221-222, 000224-265, 000289-312, 000317-391, and
24 000419-517;
25           NOW, THEREFORE, the parties, by through their counsel of record, hereby
26 STIPULATE that the documents comprising the Original Production shall be produced to
27 Dr. Aginsky for analysis pursuant to the following terms and protocols:
28
                                                      -1-
     SMRH:487739236.3                                        STIPULATION RE CHAIN OF CUSTODY, PRESERVATION,
Case: 17-05044          Doc# 98   Filed: 10/24/18   Entered: 10/24/18 AND
                                                                      14:11:52     Page
                                                                          TESTING OF       2 ofDOCUMENTS
                                                                                     ORIGINAL   5
 1           1.         Defendants shall prepare a list briefly describing each document included in
 2 the Original Production, including the number of pages comprising each listed document (the
 3 “Original Document List”). The documents shall be listed in the Original Document List in
 4 the same order that the documents are shipped to Dr. Aginsky. Furthermore, to the extent
 5 that any document is comprised of multiple pages, the pages shall be fastened together in
 6 their proper order for shipping.
 7           2.         A copy of the Original Document List and the documents comprising the
 8 Original Production shall be e-mailed to Plaintiff’s counsel prior to shipping.
 9           3.         The documents comprising the Original Production shall be sealed in an
10 envelope large enough to accommodate the documents without folding or otherwise altering
11 them and the Original Document List shall be fastened to the exterior of the envelope (the
12 “Production Package”).
13           4.         No more than seven (7) business days after the filing of this Stipulation, the
14 Production Package shall be shipped by Defendants in a rigid (i.e., cardboard) shipping
15 container via Federal Express to Dr. Valery Aginsky, AGINSKY FORENSIC DOCUMENT
16 DATING LABORATORY, INC., 6280 Heathfield Drive, East Lansing, Michigan 48823. A
17 copy of the corresponding shipping receipt with tracking information shall be e-mailed to
18 Plaintiff’s counsel the same day that the Production Package is shipped.
19           5.         Upon receipt of the Production Package, Dr. Aginsky shall review it and verify
20 that the documents purported to be identified in the Original Document List appear to be
21 included in the Production Package. To the extent Dr. Aginsky (a) believes documents
22 identified in the Original Document List have been omitted from the Production Package or
23 (b) identifies some other problem with Original Production or any of the documents included
24 therein, he shall inform Plaintiffs’ counsel and Plaintiffs’ counsel will raise the issue with
25 Defendants’ counsel within four (4) business days of Dr. Aginsky’s receipt of the Production
26 Package and counsel shall confer in good faith to resolve any such issues. To the extent
27 counsel are unable to informally resolve any issues, they may submit the matter to the Court
28 for resolution.
                                                       -2-
     SMRH:487739236.3                                         STIPULATION RE CHAIN OF CUSTODY, PRESERVATION,
Case: 17-05044          Doc# 98   Filed: 10/24/18    Entered: 10/24/18 AND
                                                                       14:11:52     Page
                                                                           TESTING OF       3 ofDOCUMENTS
                                                                                      ORIGINAL   5
 1           6.         Dr. Aginsky shall analyze those documents/portions of documents comprising
 2 the Original Production that Plaintiff may direct him to analyze. Such analysis shall consist
 3 of taking tiny plugs of ink on paper (0.5 mm in diameter) punched out, using a syringe
 4 needle, from each entry (e.g., handwritten notation, signature, etc.) that is to be examined.
 5           7.         Upon completion of Dr. Aginsky’s analysis and in any event no more than
 6 sixty (60) calendar days after Dr. Aginsky’s receipt of the Production Package, the Original
 7 Document List and the documents comprising the Original Production (in the order specified
 8 in the Original Document List) (the “Return Package”) shall be shipped via Federal Express
 9 to Defendants’ counsel, David Balch, L+G, LLP, 318 Cayuga St., Salinas, CA 93901. A
10 copy of the corresponding shipping receipt with tracking information shall be e-mailed to
11 Defendants’ counsel the same day that the package is shipped.
12           8.         Upon receipt of the Return Package, Defendants’ counsel shall review it and
13 verify that the documents identified in the Original Document List are included in the Return
14 Package. To the extent Defendants’ counsel (a) believes documents identified in the
15 Original Document List have been omitted from the Return Package or (b) identifies some
16 other problem with Return Package or any of the documents included therein, he shall raise
17 the issue with Plaintiffs’ counsel within four (4) business days of Defendants’ counsel’s
18 receipt of the Return Package. To the extent counsel are unable to informally resolve any
19 issues, they may submit the matter to the Court for resolution.
20           9.         Defendants’ counsel shall maintain the Return Package and all documents
21 included therein in its possession through trial of this matter and shall, upon request, produce
22 such documents at trial.
23           10.        Defendants’ counsel shall receive a copy of any final report(s) generated by
24 Dr. Aginsky concerning the results of his analysis of any documents included in the Original
25 Production.
26           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
27
28
                                                      -3-
     SMRH:487739236.3                                        STIPULATION RE CHAIN OF CUSTODY, PRESERVATION,
Case: 17-05044          Doc# 98   Filed: 10/24/18   Entered: 10/24/18 AND
                                                                      14:11:52     Page
                                                                          TESTING OF       4 ofDOCUMENTS
                                                                                     ORIGINAL   5
 1 Dated: October 22, 2018
 2                                        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
 3
 4                                        By:                  /s/ Isaiah Z. Weedn
 5                                                             ISAIAH Z. WEEDN
                                                               STEVEN B. SACKS
 6                                                            MICHAEL M. LAUTER
 7                                                           Counsel for the Plaintiff,
                                                            MUFG UNION BANK, N.A.
 8
     Dated: October 22, 2018
 9
                                          L+G, LLP
10
11
                                          By:                    /s/ David W. Balch
12
                                                                 DAVID W. BALCH
13
                                                         Attorneys for COASTAL CYPRESS
14
                                                      CORPORATION, a California corporation,
15                                                    COASTAL CYPRESS CORPORATION, a
                                                     Delaware corporation, PATRICIA BROWER,
16                                                   AMERICAN COMMERCIAL PROPERTIES,
17                                                  INC., WILFRED “BUTCH” LINDLEY, and the
                                                           PATRICIA BROWER TRUST
18
19
20
21
22
23
24
25
26
27
28
                                                      -4-
     SMRH:487739236.3                                        STIPULATION RE CHAIN OF CUSTODY, PRESERVATION,
Case: 17-05044          Doc# 98   Filed: 10/24/18   Entered: 10/24/18 AND
                                                                      14:11:52     Page
                                                                          TESTING OF       5 ofDOCUMENTS
                                                                                     ORIGINAL   5
